GLADNEY, Judge.
This suit was consolidated with Oliver et al. v. Illinois Central Railroad Company et al., La.App., 135 So.2d 521. The plaintiff insurer, having paid workmen’s compensation of $11,370.00 by reason of the death of Arthur Oliver, is entitled to bring this suit against third parties (other than the employer) for the purpose of establishing its measure of damages and rights of subrogation under the express provisions of LSA-R.S. 23:1101. Right to recover is dependent upon that of its subrogor, which has been denied. The pertinent facts and issues involved in the instant case are identical with, and were adjudicated in the consolidated case.
Accordingly, the judgment from which appealed is affirmed at appellants’ cost.